Citation Nr: 0308586	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  96-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, to 
include as due to the veteran's service-connected 
auriculoventricular heart block with myocardial damage.

(The issue of entitlement to an increased evaluation for an 
auriculoventricular heart block with myocardial damage, 
currently evaluated as 30 percent disabling, will be 
addressed in a separate and forthcoming Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The Board remanded this 
case for further development in July 2000 and August 2002, 
and the case has since been returned to the Board.

During his January 2003 VA Travel Board hearing, the veteran 
raised the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for "his genitourinary 
disability as a result of his treatment at a VA facility for 
his prostate cancer."  The Board also notes, however, that 
compensation under 38 U.S.C.A. § 1151 is presently in effect 
for urethral stricture, secondary to cryoblation for prostate 
cancer.  As such, it is not entirely clear what benefit 
(i.e., a claim for an increased evaluation or a claim for 
compensation for a separate disability) the veteran is 
claiming, and this matter is therefore referred to the RO for 
appropriate action.

The veteran's appeal also includes the issue of entitlement 
to an increased evaluation for an auriculoventricular heart 
block with myocardial damage, currently evaluated as 30 
percent disabling.  The Board has determined, after a review 
of the evidence of record, that additional development in 
regard to this claim is necessary.  The Board will obtain 
this development under the provisions of 38 C.F.R. § 19.9 and 
will address this issue in a separate and forthcoming 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of an etiological 
relationship between current prostate cancer and service.

3.  The veteran's initial claim of service connection for 
hypertension, to include as due to his service-connected 
auriculoventricular heart block with myocardial damage, was 
denied in an unappealed March 1985 rating decision.

4.  Evidence received since the March 1985 rating decision is 
new and bears directly and substantially on the question of 
whether the veteran's hypertension is etiologically related 
to his service-connected cardiovascular disorder.

5.  The evidence of record, on balance, does not establish an 
etiological relationship between the veteran's hypertension 
and his service-connected cardiovascular disorder.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  New and material evidence has been submitted to reopen a 
claim of service connection for hypertension, to include as 
due to the veteran's service-connected auriculoventricular 
heart block with myocardial damage.  38 U.S.C.A. §§ 5103, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2002).

3.  Hypertension was not incurred in or aggravated by service 
or as a result of the veteran's service-connected 
auriculoventricular heart block with myocardial damage.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his 
disorders.  Although his December 2001 VA examination did not 
specifically address the etiology of his prostate cancer, the 
Board has determined that, for reasons described in further 
detail below, an additional examination for an opinion on 
this matter is not "necessary" under 38 U.S.C.A. 
§ 5103A(d).

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a January 2002 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103.   
This issuance, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Entitlement to service connection for prostate cancer

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

In this case, the veteran's service medical records are 
entirely negative for evidence of prostate cancer or any 
other genitourinary problems.  The earliest record of 
complaints of genitourinary symptoms is from November 1984, 
when the veteran reported impotence for three years.  In 
April 1994, the veteran was first treated at a VA facility 
for urinary stream problems, and an evaluation for prostate 
cancer was recommended.  A transrectal ultrasound-guided 
biopsy of the prostate from October 1994 revealed a Gleason V 
adenocarcinoma on the left side of the prostate, and the 
veteran underwent cryo-ablation of the prostate in December 
1994.  Neither the records of the treatment in 1994 nor 
subsequent reports, including a December 2001 VA examination 
report, have associated the veteran's prostate cancer with 
his active service in any way.

In short, there is no competent medical evidence of record 
relating the veteran's current prostate cancer with service.  
In this regard, the Board is aware that the question of the 
etiology of this disorder was not addressed in the report of 
the December 2001 examination.  An examination containing 
such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when:  (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, the total absence of any potentially related disease 
in service and of any indication of an association between 
current prostate cancer and service ensures that a further 
examination is not "necessary."

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in his May 1995 
claim.  However, the veteran has not been shown to possess 
the requisite medical training or credentials needed to 
render a competent opinion as to etiology.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for prostate cancer, 
and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension

As a preliminary matter, the Board observes that, in the 
January 2002 Supplemental Statement of the Case, the RO 
adjudicated the issue of entitlement to service connection 
for hypertension on a de novo basis.  As described in further 
detail below, however, this claim was previously denied in a 
final RO decision.  As such, the Board has a legal duty to 
address the "new and material evidence" requirement of 
38 C.F.R. § 3.156 regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a), "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  In the present appeal, the veteran's claim 
was received in 1995.  As such, this revision does not apply 
in the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.156(a)). 

In this case, the RO initially denied entitlement to service 
connection for hypertension, to include as due to the 
veteran's service-connected auriculoventricular heart block 
with myocardial damage, in a March 1985 rating decision.  The 
RO's rationale was that the veteran's current hypertension 
was not shown to have developed in service, within one year 
thereafter, or as secondary to his service-connected 
cardiovascular disorder.  The veteran was notified of this 
decision in the same month but did not respond in any manner 
within the following year. 

Accordingly, the March 1985 rating decision is final under 
38 U.S.C.A. § 7105(c), and the question for the Board 
therefore becomes whether new and material evidence has 
subsequently been submitted to reopen the veteran's claim for 
service connection for hypertension, to include as due to his 
service-connected auriculoventricular heart block.

In this regard, the Board notes that the claims file now 
includes a May 1997 statement from a VA treatment provider, 
described in further detail below, which suggests the 
possibility of a relationship between hypertension and 
"previous heart damage."  This statement is new to the 
record and bears directly and substantially on the question 
of a causal relationship between the two noted disabilities.  
Accordingly, the Board is satisfied that this statement is 
sufficient to reopen the claim of entitlement to service 
connection for hypertension, to include as due to service-
connected auriculoventricular heart block.

Having reopened the veteran's claim, the Board must now 
consider whether a de novo decision on this claim is 
appropriate at the present time.  In this regard, the Board 
notes that the RO has already considered this claim on a de 
novo basis.  Moreover, as indicated above, the Board has 
fulfilled its notification and development duties under 
38 U.S.C.A. §§ 5103 and 5103A.  Accordingly, the 
determination of the Board to adjudicate the de novo claim in 
this decision will not prejudice the veteran in any way.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Again, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Cardiovascular diseases are also among the chronic diseases 
that may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records are 
entirely negative for elevated blood pressure readings or any 
other evidence of hypertension.  VA examination reports from 
July 1947 indicate blood pressure of 108/68 and 110/68.  The 
first medical records showing elevated blood pressure are 
private records from October 1981 and June 1982, and a March 
1983 VA examination report contains a diagnosis of 
hypertension.  Subsequent VA and private medical records 
indicate frequent treatment for this disability.  Prior to 
March 1997, however, none of the veteran's treatment 
providers suggested the existence of a relationship between 
hypertension and his service-connected cardiovascular 
disorder.

The claims file contains a March 1997 statement from a VA 
treatment provider (of unspecified credentials), from whom 
the veteran had requested a statement regarding whether his 
hypertension was related to his service-connected 
cardiovascular disorder.  This VA treatment provider noted 
the following:

I do not know the nature of his illness 
in the service but it is known that 
uncontrolled hypertension is deleterious 
to the heart.  I suppose that if his 
blood pressure remains out of control (we 
are working to keep it within normal 
range) that it could have additive 
effects to any previous heart damage.

Although the veteran's February 1998 VA heart and 
hypertension examination addressed the nature and extent of 
his hypertension, no commentary as to the etiology of this 
disorder was provided.

The veteran underwent a VA genitourinary examination in 
December 2001, which also addressed his cardiovascular 
disorders.  In the examination report, the examiner reviewed 
the veteran's cardiovascular history, citing to instances of 
prior treatment, and noted that the veteran's hypertension 
was first developed in the late 1970s.  Although the examiner 
found that the veteran's poorly controlled hypertension was a 
primary risk factor for his coronary artery disease, it was 
noted that there was no "clear cut association" between his 
hypertension and his history of first-degree atrioventricular 
block and no "clear cut way" to associate hypertension with 
a history of atrioventricular block and diphtheria, even 
though the intermittent linkage of coronary artery disease 
and hypertension was a primary etiology for atherosclerotic 
vascular disease.

Although the cited medical records indicate that hypertension 
may be linked with other cardiovascular disorders, including 
coronary artery disease, to either provide an etiology for 
atherosclerotic vascular disease or aggravate prior heart 
damage, none of these records actually suggests that the 
veteran's service-connected cardiovascular disorder either 
caused or caused to worsen his hypertension.  Indeed, this 
contention is specifically discounted by the examiner who 
conducted the December 2001 VA examination.  Moreover, there 
is no evidence of record whatsoever suggesting that the 
veteran's hypertension was incurred in or aggravated by 
service. 

The only other evidence supporting the veteran's claim is his 
own lay opinion, as indicated in the testimony from his 
January 2003 VA Travel Board hearing.  Again, however, the 
veteran does not possess the medical training or credentials 
needed to render a competent opinion about medical causation.  
As such, his opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's reopened claim for service connection for 
hypertension, to include as due to service-connected 
auriculoventricular heart block with myocardial damage 
prostate cancer, and the claim must be denied.  Again, the 
provisions of 38 U.S.C.A. § 5107(b) are not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  


ORDER

The claim of entitlement to service connection for prostate 
cancer is denied.

New and material evidence has been submitted to reopen a 
claim for service connection for hypertension, to include as 
due to the veteran's service-connected auriculoventricular 
heart block with myocardial damage, but the reopened claim 
for this benefit is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

